DETAILED ACTION
	In application filed on 2/13/2020, claims 1-11 are pending. Claims 1-11 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shell weak spaces” in claim 1 is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of compact prosecution, the Examiner is interpreting “shell weak spaces” as referring to any structure that requires a support structure to prevent collapsing. 
Similarly, the term “shell weak spaces” in claim 8 is a relative term which renders the claim indefinite, for the same reason set forth in claim 1. 
The term “pseudoplastic high viscosity solidifying material” in claim 2 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of compact prosecution, the Examiner is interpreting “pseudoplastic high viscosity solidifying material” as referring to “pseudoplastic solidifying material” that has shear thinning property.
Similarly, the term “pseudoplastic high viscosity solidifying material” in claim 3 is a relative term which renders the claim indefinite, for the same reason set forth in claim 2. 
The term “small elements” in claim 6 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of compact prosecution, the Examiner is interpreting “small elements” as referring to any curable structure that is smaller than the completed 3D part. In addition, the term “small element” in line 4 of claim 6 should be corrected as “small elements”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160236421 (“Mannella”).
Regarding claim 1, Mannella teaches an apparatus for 3D printing ([0009], “an additive manufacturing system”), comprising: 
A support configured to support a 3D object to be printed ([0051], “The layers of 3D part 10 are printed on layers of support structure 14”); 
And a material dispensing nozzle configured to move relative to the support and dispense layers of material from which the 3D object is built ([0053], “3D part 20 being printed in a layer-by-layer manner from print head nozzle 22, where the layers of the 3D part 20 grow horizontally along the z-axis. As such, the “printing axis” in FIG. 1B is a horizontal z-axis axis, and each layer extends parallel to a vertical x-y build plane (y-axis not shown).”); 
Wherein the material dispensing nozzle is constructed and arranged to be moved as a function of gap and shell weak spaces between two neighbor layers to be printed ([0008], “The host computer generates additional geometry acting as a support structure for the overhanging or free-space segments of the 3D part being formed. Support material is then deposited from a second nozzle pursuant to the generated geometry during the printing process.”).
Regarding claim 4, Mannella teaches an X-Y-Z directional movement unit configured to move the dispensing nozzle in a 3D space ([0053], “FIG. 1B shows 3D part 20 being printed in a layer-by-layer manner from print head nozzle 22, where the layers of the 3D part 20 grow horizontally along the z-axis. As such, the “printing axis” in FIG. 1B is a horizontal z-axis axis, and each layer extends parallel to a vertical x-y build plane (y-axis not shown).”).
Regarding claim 5, Mannella teaches a processor constructed and arranged to generate from received data ([0141], “In one embodiment, a host computer (e.g., host computer 484) may receive digital representations of each 3D part to be printed successively. The host computer may initially slice each digital 3D part and render the associated tool paths.”) X-Y-Z movement commands and length of strips to be printed one above or below the other in an image-wise manner to resemble a slice of the 3D object ([0073], “controller 80 may also communicate with one or more of platen 36, platen gantry 38, head gantry 42, and any other suitable component of system 30”; [0065], “Platen 36 is supported by platen gantry 38, which is a gantry-based drive mechanism configured to index or otherwise move platen 36 along the printing z-axis.”; [0069], “Print head 40 is supported by head gantry 42, which is a gantry assembly configured to move print head 40 in (or substantially in) the x-y plane parallel to platen 36”; [0142], “The host computer may also slice the digital representation of the 3D part 958a, render the associated tool paths for each layer, and generate tool paths of the layers for scaffold 962a”).
Regarding claim 11, Mannella teaches a processor constructed and arranged to control movement of the dispensing nozzle ([0073], “controller 80 may also communicate with one or more of platen 36, platen gantry 38, head gantry 42, and any other suitable component of system 30”; [0069], “Print head 40 is supported by head gantry 42, which is a gantry assembly configured to move print head 40 in (or substantially in) the x-y plane parallel to platen 36”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160236421 (“Mannella”) in view of US 20020195747 (“Hull”), further in view of US 20040226620 (“Therriault”).
Regarding claim 2, Mannella does not teach a material supply tank adapted to store a pseudoplastic high viscosity solidifying material and a pump configured to agitate and shear thin curable material, to reduce material viscosity and cause the material to flow.
Hull teaches an additive manufacturing apparatus ([0037], “10 a solid freeform fabrication apparatus”), comprising a material supply tank adapted to store a pseudoplastic high viscosity solidifying material ([0059], “the excess material from the first recoating cycle can be left directly over the second build material dispensing container…Additional viscosity modified build material may then be added to the excess material left above” Hull teaches a second build material dispensing container for storing high viscosity build materials before the viscosity modifier is added. Thus, the second container is adapted to store a high viscosity build material; [0010], “pseudoplastic fluids”).
Hull teaches a pump configured to cause the material to flow ([0060], “a pump or other conveyance means may be used to return the material from the collection container 50 back to the dispensing container 14”). Hull teaches a pump for transferring the high viscosity material which has its viscosity lowered by adding viscosity modifier, which causes the high viscosity material to be a shear thin curable material and lower its viscosity. Although Hull does not explicitly mention the pump agitates and shear thin curable material, a pump inherently performs the transfer through agitation. Therefore, one of ordinary skill in the art would find it obvious to specify a pump that performs agitation in order to lower the viscosity of the pseudoplastic high viscosity material.
Alternatively, Therriault teaches an additive manufacturing apparatus ([0051], “a robotically controlled deposition machine (RCD)”), comprising a pump ([0124], “a syringe pump”) configured to agitate ([0125], “mixing”) and shear thin curable material ([0107], “a non-fugitive material, such as a colloidal ink or a pseudoplastic slurry containing ceramic or metal particles, is co-extruded external to the fugitive material”; [0104], “fugitive materials contain less than 10% by weight and more preferably less than 5% by weight of one or a combination of viscosity modifiers”), to reduce material viscosity and cause the material to flow (Therriault teaches syringe pump which is configured to mix fugitive material with non-fugitive material and viscosity modifier in order to reduce the viscosity of the fluid and transfer the curable material). 
Mannella, Hull, and Therriault are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing by extruding polymerizable fluid. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Mannella to incorporate storage tank for storing pseudoplastic high viscosity build material and a pump for transferring the material as taught by Hull, because using pseudoplastic high viscosity build material has advantage of producing dense parts (Hull, [0007]). However, because of its high viscosity and stress-thinning property, the pseudoplastic build material requires special equipment during storage and transfer in order to lower its viscosity (Hull, [0010]).
Regarding claim 3, Mannella in view of Hull do not disclose that the pump is constructed and arranged to develop a pressure higher than atmospheric pressure to cause flow of the pseudoplastic high viscosity solidifying material to the dispensing nozzle, and wherein the higher than atmospheric pressure is from 1.0 bar to 20.0 bar.
However, Therriault teaches the pump transfers the build material with added air pressure ([0053], “Air pressure may then be used to force the fugitive material 450 through the tip of the syringe 440 and out an orifice 460, such as a needle.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the pump in Hull and Therriault to have a pressure higher than atmospheric pressure to cause flow of the pseudoplastic high viscosity solidifying material to the dispensing nozzle, because the pump extrudes the material into a dispensing nozzle that has ambient atmosphere. If the pressure produced by the pump is the same or lower than the atmospheric pressure, the material will not be extruded into ambient atmosphere. Thus, it is inherent that the pump is specified to create a pressure higher than atmospheric pressure to cause flow of the pseudoplastic high viscosity solidifying material to the dispensing nozzle. In addition, as well known to one of ordinary skill in the art that the atmospheric pressure is 1.013 bar. When the pressure produced by the pump is higher than the atmospheric pressure, the pressure falls within the range of 1.0 bar to 20.0 bar.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160236421 (“Mannella”) in view of US 20160257120 (“Yashima”).
Regarding claim 6, Mannella teaches the processor is constructed and arranged to move aside a printing head and the dispensing nozzle coupled therewith ([0073]). Mannella does not teach exposing the small elements to UV radiation. 
Yashima teaches an additive manufacturing apparatus ([0022], “3D printer”), comprising a processor ([0023], “the controller 12”) constructed and arranged such that to enable curing of small elements (Fig. 8, “support structure 42”), the processor is constructed and arranged to move aside a printing head and the dispensing nozzle coupled therewith ([0032], “The driving unit 24 drives the support material discharging head 22 in accordance with instructions from the CPU 12A”), to expose the small element to UV radiation ([0033], “The UV light source 26 irradiates the model material that is discharged from the model material discharging head 16, and the support material that is discharged from the support material discharging head 22 with UV light in a Z axis direction, thereby curing the model material and the support material.” [0067], “the scanning unit 30 is controlled so that the model material discharging head 16, the support material discharging head 22 and the UV light source 26 scan in the X direction, the shaping stand elevating unit 32 is controlled so that the shaping stand 33 gradually descends in the z axis direction, and the driving unit 18 which drives the model material discharging head 16, and the driving unit 24 which drives the support material discharging head 22 are controlled so that the model material and the support material are discharged in accordance with the slice data that is generated in Step S104.” Fig. 8 shows support structure 42 is a smaller element than the 3D part 40. Yashima teaches moving the material discharging head and the UV light source to cure support structure 42).
Mannella and Yashima are both considered to be analogous to the claimed invention because they are both pertinent to the problem of producing support structure for 3D object using additive manufacturing device. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Mannella to incorporate a UV scanning unit as taught by Yashima, in order to solidify materials made of UV curable type resin (Yashima, [0026]).
Regarding claim 7, Yashima further teaches a material solidification module ([0067], “scanning unit 30”) and a processor, wherein the processor is constructed and arranged to control at least movement of the dispensing nozzle and operation of the material solidification module ([0067], “the scanning unit 30 is controlled so that the model material discharging head 16, the support material discharging head 22 and the UV light source 26 scan in the X direction).
 It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Mannella to incorporate a material solidification module as taught by Yashima, for the same reason set forth in claim 6.
Regarding claim 8, Mannella teaches constructing the support structure in a shell weak space ([0008], “The host computer generates additional geometry acting as a support structure for the overhanging or free-space segments of the 3D part being formed. Support material is then deposited from a second nozzle pursuant to the generated geometry during the printing process.”). Mannella does not teach expose a fragment of a printed support structure to the material solidification module.
Yashima further teaches the processor is further configured to issue a command and move aside a printing head and the dispensing nozzle coupled thereto ([0067], “the scanning unit 30 is controlled so that the model material discharging head 16, the support material discharging head 22 and the UV light source 26 scan in the X direction, the shaping stand elevating unit 32 is controlled so that the shaping stand 33 gradually descends in the z axis direction”), to expose a fragment of a printed support structure to the material solidification module to cure the support structure ([0040] As shown in FIG. 4, the model material discharging head 16, the support material discharging head 22 and the UV light source 26 are attached in this order to a scanning shaft 30A with which the scanning unit 30 is provided. Accordingly, the model material discharging head 16, the support material discharging head 22 and the UV light source 26 are scanned in synchronization. The support material discharging head 22 and the UV light source 26 are attached to the scanning shaft 30A with an interval of a predetermined distance.” Yashima teaches the material discharging heads and light source are positioned separately therefore when the discharging heads are moved aside in the X direction, a fragment of a printed support structure is exposed to the UV light source).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Mannella to incorporate a material solidification module to cure the support structure in a shell weak space as taught by Yashima, for the same reason set forth in claim 6.
Regarding claim 9, Yashima further teaches a material solidification module configured to solidify the material dispensed ([0033], “The UV light source 26 irradiates the model material that is discharged from the model material discharging head 16, and the support material that is discharged from the support material discharging head 22 with UV light in a Z axis direction, thereby curing the model material and the support material.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Mannella to incorporate a material solidification module as taught by Yashima, for the same reason set forth in claim 6. 
Regarding claim 10, Yashima further teaches the material solidification module is one of a group consisting of ultraviolet radiation, infrared radiation, microwave radiation, and a combination thereof ([0033], “an LED, a mercury lamp, a xenon lamp, a halogen lamp, a metal halide lamp, or the like is used as the UV light source 26”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing device in Mannella to incorporate a material solidification module made of ultraviolate radiation as taught by Yashima, for the same reason set forth in claim 6
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744